___________

                                      No. 96-1500
                                      ___________

Michael G. Branch,                        *
                                          *
                Appellant,                *
                                          *
        v.                                *
                                          *
Gary Grimes, in his official              *
and individual capacity;                  *
Robert Hammond, Administrator,            *   Appeal from the United States
Individually and in his                   *   District Court for the
official capacity; Unknown                *   Western District of Arkansas
Agents of Sebastian County                *
Detention Center; Alan Marx,              *   {UNPUBLISHED}
Night Supervisor, Individually            *
and in his official capacity;             *
David Lane, Acting Supervisor,            *
Individually and in his                   *
official capacity,                        *
                                          *
                Appellees.                *

                                      ___________

                        Submitted:    November 8, 1996

                             Filed:   November 15, 1996
                                      ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


        Michael G. Branch appeals from a final judgment of the District
        1
Court       for the Western District of Arkansas granting defendants judgment
in this 42 U.S.C. § 1983 action.         We have carefully reviewed the record,
including the trial transcript, and




            1
       The Honorable Jimm Larry             Hendren, United States District
Judge for the Western District of          Arkansas, adopting the report and
recommendation of the Honorable            Beverly R. Stites, United States
Magistrate Judge for the Western           District of Arkansas.
we affirm on the basis of the district court's order.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-